DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-32, 35, 37, 39-41, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, U.S. Patent Application Publication 2011/0272545.
Regarding claim 24, Liu discloses a roof bracket comprising:  at least one base element (108, 110) comprising at least one aperture (112) for receiving at least part of at least one fastening element for fixing the device onto a corrugated roof; at least one, at least partially resilient, first leg (148) which is connected to the base element; at least one, at least partially resilient, second leg ( 154) which is connected to the base element, wherein the at least one second leg opposes the at least one first leg (Fig. 2), and at least one top structure (170) connected to the base element, wherein the top structure extends from the base element in upward direction (Fig. 2), the top structure being configured for coupling with a support structure for at least one solar panel, wherein the base element, the at least one first leg and the at least one second leg together define a receiving space for receiving at least part of a crest of at least one corrugated roof plate (Fig. 2), wherein the at least one first leg and the at least one second leg diverge away from each other (Fig. 2), and wherein the first leg and the second leg are each configured to engage opposing valley regions of the corrugated roof plate extending from said crest of the corrugated roof plate (depending on the corrugations, see Fig. 2 for example), such that fastening of the device onto said corrugated roof by means of said fastening element will cause deformation of both the at least one first leg and the at least one second leg leading to a biased coaction between each leg and a supporting valley region of the corrugated roof plate (as the structural limitations are met, the same results will be produced).  The phrases “for fixing a support structure for at least one solar panel to a corrugated roof,” “for receiving,” “configured for coupling,” and “configured to engage” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 25, Liu discloses a roof bracket wherein the first leg has a first outer end portion (142) and the second leg has a second outer end portion (146), wherein the first outer end portion and the second outer end portion are configured to engage said opposing valley regions of the corrugated roof plate.  The phrase “configured to engage” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 26, Liu discloses a roof bracket wherein the first outer end portion and/or the second outer end portion are at least partially curved (see Figures).  
Regarding claim 27, Liu discloses a roof bracket wherein the length of the first leg equals the length of the second leg (see Figures).  
Regarding claim 28, Liu discloses a roof bracket wherein the first leg, the second leg and the base element are manufactured of a single piece (see Fig. 1).  
Regarding claim 29, Liu discloses a roof bracket comprises multiple first legs (148, 152) which are mutually connected and wherein the device comprises multiple second legs (154, 150) which are mutually connected.  
Regarding claim 30, Liu discloses a roof bracket wherein the height of the top structure is adjustable (as it is a relatively thin member, it is capable of being bent, resulting in a differing of the maximum height).  The phrase “adjustable” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 31, Liu discloses a roof bracket wherein the top structure comprises at least one coupling element (172) for coupling with a support structure (paragraph 34) for at least one solar panel.  The phrase “for coupling with a support structure” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 32, Liu discloses a roof bracket wherein the coupling element can be coupled with the support structure by means of a snap connection (by any of the elements of paragraph 34).  The phrase “can be coupled” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 35, Liu discloses a roof bracket comprising an at least partially resilient sealing element (122) engaging a bottom side of the base element, wherein the sealing element is positioned in line with the at least one aperture of the base element (see Fig. 2), and wherein the sealing element is configured to co-act with the crest of the corrugated roof plate (Fig. 2, generally).  The phrase “configured to co-act” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 37, Liu discloses a roof bracket wherein the device is at least partially manufactured of a metal material (paragraph 23).  
Regarding claim 39, Liu discloses a roof bracket wherein the base element and the at least one first leg and the at least one second leg define a trapezoidal prism shape (see Figures).  
Regarding claim 40, Liu discloses an assembly of at least one device according to claim 24 and at least one fastening element (136; see Fig. 2).  
Regarding claim 41, Liu discloses a roof bracket further comprising a support structure for at least one solar panel (for example a clamp, see paragraph 34).  The phrase “for at least one solar panel” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 43, Liu discloses a roof bracket comprising A) positioning the device (206) on at least one corrugated roof plate (200), such that at least part of a crest of at least one corrugated roof plate is received in a receiving space (at 202) defined by a base element (208), a first leg (248, 242, 264) and a second leg (250, 244, 266), and such that the first leg and the second leg bear resiliently against the corrugated roof plate at opposing valley regions extending from said crest of the corrugated roof plate (204a, 204b), B) receiving at least part of at least one fastening element (234) through at least one aperture (212) of the base element, and C) fixing the device to the corrugated roof by fastening of the fastening element with respect to a roof element of the corrugated roof supporting the corrugated roof plate (see Fig. 8), such that both the at least one first leg and the at least one second leg are deformed, leading to a biased coaction between each leg and a supporting valley region of the corrugated roof plate (as 264, 266 are gaskets, there will be some degree of deformation so that they can form their function of sealing the location).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-34, 36, 38, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, U.S. Patent Application Publication 2011/0272545.
Regarding claim 33, Liu discloses a roof bracket wherein the coupling element comprises multiple coupling members (paragraph 34; at the plurality of apertures), for engaging of the support structure, but does not specifically disclose the coupling elements are deformable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize deformable attachment elements such as an adjustable hoop or clip, depending on availability of materials and fasteners and for ease of assembly.  The phrase “for engaging of the support structure” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 34, Liu, as modified, discloses a roof bracket wherein the coupling members are configured for co-action with a counter coupling member forming part of the support structure, and/or with a receiving space of the support structure (see Figs. 7-8, generally).  The phrase “configured for co-action with a counter coupling member forming part of the support structure, and/or with a receiving space of the support structure” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 36, Liu discloses a roof bracket but does not specifically disclose wherein the sealing element is manufactured of a rubber material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a rubber gasket for its superior sealing properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Regarding claim 38, Liu discloses a roof bracket but does not specifically disclose wherein the base element defines a base plane, and wherein the angle enclosed by each leg and said base plane is situated in between 30 and 60 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the bracket having legs with angles within the given range to easily be situated onto standard sized corrugated roofing sheets, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 42, Liu discloses a roof bracket wherein the assembly is fixed onto a corrugated roof (100) comprising at least one corrugated roof plate by using a fastening element co-acting with a roof element of the corrugated roof supporting the corrugated roof plate (Fig. 2, generally), but does not specifically disclose that both the at least one first leg and the at least one second leg are deformed, leading to a biased coaction between each leg and a supporting valley region of the corrugated roof plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the legs, in order to effectively press the gaskets into place to adequately seal the spaces between the device and the roof, would be slightly deformed by the pressure exerted by the fastener during tightening, as the device is comprised of a relatively thin plastic or metal which will have some degree of rigidity.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward the legs of the apparatus not having the ability to be deformed, the examiner respectfully disagrees.  As all of the structural limitations are met, the prior art will perform in the same manner as the present invention.  Further, as a corrugated roof is not positively claimed, multiple size corrugations may be utilized, and if the corrugation valley depth is shorter than the leg height, the legs will indeed be deformed.  As the apparatus of Liu is comprised of either a thin metal or a plastic (paragraph 37) it indeed has the capability to deform.  Therefore the rejections stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633